                                           Case 5:20-cv-06084-VKD Document 3 Filed 09/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     RAYNEL DORROUGH,                                     Case No. 20-cv-06084-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER OF TRANSFER
                                                  v.
                                  10

                                  11     RON BROOMFIELD,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Raynel Dorrough, a state prisoner currently confined at San Quentin State

                                  15   Prison, filed a petition for writ of habeas corpus, challenging the lawfulness of his state

                                  16   conviction. Dkt. No. 1.

                                  17          While venue for a habeas action is proper in either the district of confinement or the district

                                  18   of conviction, the district court in which the petition is filed may exercise its discretion to transfer

                                  19   the action to the district of conviction. 28 U.S.C. § 2241(d). Here, Mr. Dorrough challenges his

                                  20   conviction by a state court located in Los Angeles County (Dkt. No. 1 at 1), which lies within the

                                  21   Western Division of the Central District of California. See 28 U.S.C. § 84(c)(2). This District has

                                  22   adopted a local rule limiting venue for habeas actions challenging the lawfulness of a state

                                  23   conviction to those out of counties located in the Northern District of California. See Habeas L.R.

                                  24   2254-3(a)(1); 28 U.S.C. § 84(a). Accordingly, in the exercise of its discretion, and in the

                                  25   furtherance of justice, the Court finds that this case should be transferred to the U.S. District Court

                                  26   for the Central District of California, Western Division. See 28 U.S.C. § 1406(a); Habeas L.R.

                                  27   2254-3(b)(1).

                                  28          The Clerk of the Court shall terminate all pending motions and transfer the entire file to the
                                           Case 5:20-cv-06084-VKD Document 3 Filed 09/09/20 Page 2 of 2




                                   1   Western Division of the Central District of California.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 9, 2020

                                   4

                                   5
                                                                                                 VIRGINIA K. DEMARCHI
                                   6                                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
